Citation Nr: 0125152	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
otitis media.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  The bilateral hearing impairment is manifested by Level I 
hearing loss in the right ear and Level I hearing loss in the 
left ear.

2.  The otitis media is not productive of a suppurative 
process.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6100 (2001).

2.  The criteria for a compensable evaluation for otitis 
media have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 6200 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the service medical records shows the presence of 
hearing loss.  The separation examination report noted 
bilateral otitis externa.  An August 1955 VA examination 
revealed bilateral otitis media.  In an August 1955 rating 
action, the RO granted service connection for chronic otitis 
media and assigned a 10 percent rating.  An August 1960 VA 
examination of the ears showed no drainage.  Based on this 
examination, the RO in a September 1960 rating action reduced 
the 10 percent rating which had been in effect for chronic 
otitis media to zero percent.  The zero percent rating has 
remained in effect since that time. 

A January 1967 VA examination report contains a diagnosis of 
conductive deafness.  In a March 1967 rating action, the RO 
granted service connection for bilateral conductive deafness 
and assigned a non-compensable rating, which has remained in 
effect since that time.  

VA outpatient records covering the period from 1993 to 1997 
show the veteran was treated in October 1993, with a three to 
four day history of drainage from both ears.  

A VA examination was conducted in May 1999.  During an 
audiological examination, the veteran reported a history of 
ear infections during service.  He denied any recent history.  
The examination showed pure tone thresholds for the veteran's 
right ear were 25 decibels at 500 Hertz, 25 decibels at 1,000 
Hertz, 20 decibels at 2,000 Hertz, 45 decibels at 3,000 
Hertz, and 55 decibels at 4,000 Hertz.  The average pure tone 
decibel loss for the right ear at 1000, 2000, 3000 and 4000 
Hertz was 36 decibels.  The pure tone thresholds for the 
veteran's left ear were 25 decibels at 500 Hertz, 45 decibels 
at 1,000 Hertz, 25 decibels at 2,000 Hertz, 45 decibels at 
3,000 Hertz, and 70 decibels at 4,000 Hertz.  The average 
pure tone decibel loss for the left ear at 1000, 2000, 3000 
and 4000 Hertz was 45 decibels.  He had a 90 percent correct 
speech recognition in right ear, and 88 percent in the left 
ear.  The diagnosis was sensorineural deafness, high tone, 
right ear, and mixed type deafness in the left ear.

A medical examination of the ears showed that the auricles 
and external canals were normal.  Both tympanic membranes 
were calcified and scarred.  The tympanums and mastoids were 
normal.  The diagnoses were tinnitus and hearing loss.

A VA audiological examination was conducted in May 2000.  The 
otological history included bilateral ear infections mainly 
in the service.  The veteran reported occasional drainage in 
the right ear.  The audiological examination showed pure tone 
thresholds for the veteran's right ear were 30 decibels at 
500 Hertz, 30 decibels at 1,000 Hertz, 25 decibels at 2,000 
Hertz, 50 decibels at 3,000 Hertz, and 55 decibels at 4,000 
Hertz.  The average pure tone decibel loss for the right ear 
at 1000, 2000, 3000 and 4000 Hertz was 40 decibels.  The pure 
tone thresholds for the veteran's left ear were 30 decibels 
at 500 Hertz, 30 decibels at 1,000 Hertz, 15 decibels at 
2,000 Hertz, 40 decibels at 3,000 Hertz, and 60 decibels at 
4,000 Hertz.  The average pure tone decibel loss for the left 
ear at 1000, 2000, 3000 and 4000 Hertz was 36 decibels.  He 
had a 96 percent correct speech recognition in right ear, and 
98 percent in the left ear.  The diagnosis was mild to 
moderately sloping sensorineural hearing loss both ears.  

A hearing was held before the undersigned member of the Board 
sitting at the RO in August 2001.  At that time, the veteran 
testified that his hearing loss had worsened, and he uses 
hearing aids for both ears.  He stated that he worked in 
security and he had difficult understanding conversations.  
He further reported that his last ear infection was about one 
year ago.  He indicated that over the last several years he 
had drainage a good half dozen times.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The RO has not had the opportunity to review the veteran's 
claims in conjunction with the VCAA and the implementing 
regulations.  In this regard, the veteran was informed in the 
statement of the case and the supplemental statement of the 
case of the criteria necessary for higher ratings.  During 
this appeal, the testified at a hearing before a member of 
the Board, and underwent two VA audiometric examinations and 
a medical evaluation.  The VA outpatient records have been 
obtained.  Therefore, the Board is satisfied that the VA has 
met the requirements as mandated by the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

38 C.F.R. § 4.1 (2001) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.7 (2001) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the schedular rating criteria, the evaluation of 
auditory impairment is based on the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 Hertz in 
each ear.  

To evaluate the degree of disability from organic hearing 
acuity impairment, the revised rating schedule establishes 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness.  38 
U.S.C.A. § 1155, 1160 (West 1991); 38 C.F.R. § 4.85 and Part 
4, Diagnostic Codes 6100 to 6110 (2001).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment and 
ear disorders.  64 Fed. Reg. 25202 (1999).  They were 
effective June 10, 1999.  

Where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

A comparison of the previous version of the regulations to 
the revised regulations does not disclose any pertinent 
change to the regulations that would affect the outcome of 
the veteran's claim for an increased rating for his service-
connected hearing loss.  See 38 C.F.R. § 4.85, 4.87, 4.87a 
(2001).

Diagnostic Code 6200 provides for the evaluation of otitis 
media.  Under the old rating criteria, a maximum 10 percent 
rating was assigned during the continuance of the suppurative 
process.  38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).  

Under the revised rating criteria, a maximum 10 percent 
rating may be assigned during suppuration, or with aural 
polyps.  See 38 C.F.R. § 4.87a, Diagnostic Code 6200 (2001).  
The 10 percent rating is the highest rating permitted under 
this diagnostic code.

Concerning the veteran's hearing loss, the above-cited 
regulations require a noncompensable rating to be assigned 
for bilateral defective hearing where the pure tone threshold 
average in one ear is 40 decibels with speech recognition 
ability of 96 percent (level I) and in the other ear the pure 
tone threshold average is 36 decibels with speech recognition 
ability of 98 percent correct (level I).  38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VII, Code 6100 (2000).  These 
audiology results were obtained during the May 2000 VA 
audiological examination of the veteran and they represent 
the most current assessment of the veteran's hearing acuity.  
Under the rating schedule, a noncompensable rating is 
assigned for this level of hearing impairment.  Accordingly, 
the weight of the evidence is against the veteran's claim.

Regarding the otitis media, the May 1999 VA examination of 
the ears showed no evidence of infection, to include 
drainage.  Although during the veteran's hearing he indicated 
that over the last several years he had drainage at least a 
half dozen times, he testified that the last infection was 
approximately one year earlier.  

After reviewing the record, the Board finds that the evidence 
does not show that the veteran's otitis media is productive 
of a suppurative process.  Aural polyps have not been shown.  
Thus, the criteria for a higher rating has not been satisfied 
under either to old or revised rating criteria.  Accordingly, 
the weight of the evidence is against the veteran's claim.


ORDER

Entitlement to increased evaluations for bilateral hearing 
loss and otitis media is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

